Name: 89/38/EEC: Commission Decision of 22 December 1988 amending Decision 87/544/EEC authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  agricultural structures and production;  agricultural policy
 Date Published: 1989-01-19

 Avis juridique important|31989D003889/38/EEC: Commission Decision of 22 December 1988 amending Decision 87/544/EEC authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (only the French and Dutch texts are authentic) Official Journal L 015 , 19/01/1989 P. 0037 - 0037*****COMMISSION DECISION of 22 December 1988 amending Decision 87/544/EEC authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (Only the French and Dutch texts are authentic) (89/38/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 468/87 of 10 February 1987 laying down general rules applying to the special premium for beef producers (1), and in particular Article 3 (2) thereof, Whereas Commission Decision 87/544/EEC (2), authorized Belgium to stipulate that applications for the special premium lodged between 6 April 1987 and 31 December 1988 were to cover not less than a certain number of animals; Whereas, pending the new premium of arrangements for the beef and veal sector, the Council has extended the period of availability of the special premium to 5 March 1989; whereas Decision 87/544/EEC should therefore be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 The date '31 December 1988' given in Article 1 of Decision 87/544/EEC is replaced by '5 March 1989'. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 22 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 48, 17. 2. 1987, p. 4. (2) OJ No L 326, 17. 11. 1987, p. 31.